           Case 7:20-cv-00894-CS Document 13 Filed 06/11/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
----------------------------------- x
WENDY SWANTEK, individually and on behalf :
of all others similarly situated,             :  Case No. 7:20-cv-00894-CS
                                              :
                             Plaintiff,       :
                                              :  NOTICE OF APPEARANCE
                v.                            :
                                              :
MORAN FOODS, LLC,
                                              :
                                              :
                                              :
                             Defendant.       :
                                              :
----------------------------------- X


         PLEASE TAKE NOTICE that the undersigned, James F. Neale, hereby appears as

counsel for Defendant Moran Foods, LLC and requests that all parties and interested persons serve

copies of any and all papers, notices and correspondence on the undersigned at the address listed

below.

Dated: Charlottesville, Virginia
       June 11, 2020
                                                 /s/ James F. Neale
                                                James F. Neale
                                                MCGUIREWOODS LLP
                                                652 Peter Jefferson Parkway
                                                Suite 350
                                                Charlottesville, VA 22911
                                                Phone: (434) 977-2582
                                                Fax: (434) 980-2263
                                                jneale@mcguirewoods.com

                                                Counsel for Defendant Moran Foods, LLC
           Case 7:20-cv-00894-CS Document 13 Filed 06/11/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 11, 2020, I caused the foregoing Notice of

Appearance to be electronically filed with the Clerk of the Court using the Court’s CM/ECF

system, which will send notification of such filing to all counsel of record in this action.

                                                        /s/ James F. Neale
                                                       James F. Neale

                                                       Counsel for Defendant Moran Foods, LLC
